Citation Nr: 1632313	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  14-21 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for lumbar degenerative disc disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army rom July 1982 to September 1982 and in the U.S. Air Force from April 1983 to January 1987.  

This case comes before the Board of Veterans' Appeals on appeal from a May 2013 rating decision by the Department of Veterans Affairs (hereinafter VA) Regional Office in Waco, Texas, (hereinafter RO).  

In January 2016 the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the testimony offered at this hearing has been associated with the record.


FINDING OF FACT

The Veteran's current lumbar spine disability is related to his active service.


CONCLUSION OF LAW

A lumbar spine disability was incurred or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable decision to grant the Veteran's claim of service connection for a back disability, any deficiency as to VA's duties to notify and assist, pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), are rendered moot.


Laws and Regulations

Veterans are entitled to compensation from the DVA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), § 1131 (peacetime service).

To establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

For VA purposes, chronic diseases are listed in 38 C.F.R. § 3.309(a) and include arthritis.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  
With chronic diseases shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

Moreover, in certain cases, where a chronic disease, such as arthritis, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  

VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.   See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Lumbar Degenerative Disc Disease

The Veteran contends that he developed a lumbar spine disability in service.  During the January 2016 hearing, the Veteran stated that he had hurt his back on active duty in 1986 when he fell while running around the perimeter of a pool.

A May 1986 service treatment note indicates the Veteran reported low back pain for a duration of one day after falling while running around the perimeter of a pool.  The assessment was soft tissue trauma; the treating physician's assistant noted that the Veteran had a full range of motion and tenderness over the left paraspinal lumbar region.  No x-rays or other studies were undertaken. A June 1986 service treatment note indicates the Veteran reported continuing low back pain and was noted to be unable to exercise.  The assessment was back strain and the Veteran was noted to have limited movement due to back pain.  The same day, the Veteran received a 2T PUHLES profile with the assessment noted as resolving low back strain. Thus, the Veteran has established an in service injury to his back.

In support of his claim, the Veteran submitted a March 2014 MRI of his lumbar spine that showed the presence of a small central disc protrusion with associated annular fissure at L3-L4, a small central disc protrusion with associated annular fissure at L4-L5, and mild facet degenerative changes at L5-S1.  The impression was mild spinal canal stenosis at L3-L4 related to central disc protrusion superimposed on mild developmental narrowing of the lumbar spinal canal, mild degenerative disc degeneration at L2-L3, and mild facet degenerative changes at L4-L5 and L5-S1. Thus, he has established the presence of a current disability.

With regard to the etiology of the Veteran's lumbar spine condition, the record contains a VA opinion dated in April 2013, in which the examiner opined that the Veteran's chronic lumbar spine degenerative disease was less likely than not incurred in or caused by the in-service injury to the low back.  The examiner stated that "the Veteran's 1986 injury resolved on follow up medical evaluations and a temporal nexus of cause and effect could not be established with the current lumbar spine diagnosis." In contrast to the April 2013 opinion, in January 2016, the Veteran submitted a positive nexus statement in which Dr. M., his treating VA physician,  agreed that the onset of his arthritis was from his fall in 1986 during service.

The Veteran testified at his hearing that he has had pain since the fall in service that he has self-treated with over the counter pain medications until finally seeking treatment in 2010. He also submitted internet articles addressing the etiology of post-traumatic arthritis.

Here, there is positive and negative evidence as to nexus.  The positive evidence includes the Veteran's lay evidence regarding continuity of symptoms,  internet articles regarding post-traumatic arthritis, and the positive nexus statement from January 2016, on the negative side is the April 2013 VA examiner's opinion. Weighing the evidence, the Board finds that there is an approximate balance of positive and negative evidence, and thus, the evidence is in equipoise and reasonable doubt is resolved in favor of the Veteran. Accordingly, entitlement to service connection is granted for a back disability.


ORDER

Entitlement to service connection for a lumbar spine disability is granted.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


